Citation Nr: 0203418	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  01-01 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with a period of 
hospitalization at St. Dominic-Jackson Memorial Hospital in 
November 1999.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 decision of the Department of 
Veterans Affairs (VA) Medical Center in Jackson, Mississippi 
(VAMC).

The veteran testified at a videoconference hearing before an 
Acting Member of the Board in November 2001.


FINDINGS OF FACT

1.  The veteran received medical treatment during a period of 
hospitalization at St. Dominic-Jackson Memorial Hospital in 
November 1999

2.  Service connection is not in effect for any disability, 
nor is the veteran currently participating in a 
rehabilitation program under 38 U.S.C. § ch. 31.  


CONCLUSION OF LAW

The veteran has not submitted a claim for payment or 
reimbursement of unauthorized medical expenses incurred in 
connection with a period of hospitalization at St. Dominic-
Jackson Memorial Hospital in November 1999 upon which relief 
may be granted.  38 U.S.C.A. § 1728 (West 1991 & Supp. 1995); 
38 C.F.R. § 17.120 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims payment or reimbursement for medical 
expenses that he incurred in November 1999.  His contentions, 
as detailed in testimony offered by him and his spouse at a 
videoconference hearing before an Acting Member of the Board 
in November 2001, are essentially that he was forced to seek 
medical treatment at St. Dominic Hospital, a private 
facility, because he had not received adequate treatment from 
VA.  It is related that he had sought treatment for 
complaints of gastrointestinal pain at a VA medical facility 
where they treated his symptoms without relief.  The veteran 
stated that he was then forced to go to the emergency room of 
the private facility where it was found that the pain was 
actually cardiac related.  As a consequence, the needed heart 
surgery was performed at the private facility, rather than at 
VA.  

The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. § ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (2001).

By regulation, there are four possible ways to satisfy the 
initial criterion for payment or reimbursement of 
unauthorized medical expenses.  Service connection is not 
currently in effect for any disability.  Thus, the only 
remaining way that the veteran could qualify for payment or 
reimbursement is for him to be participating in a VA 
rehabilitation program under 38 U.S.C. § ch. 31.  There is no 
evidence that he is doing so.  Therefore, he had not met the 
legal criteria for the benefit he is seeking.  Taking all of 
his contentions as being true, he is not eligible for payment 
or reimbursement of the medical expenses incurred at the 
private facility in November 1999 and the appeal is denied.  



ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with a period of 
hospitalization at St. Dominic-Jackson Memorial Hospital in 
November 1999 is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

